Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

MSC Industrial Direct Co. Inc., a New York corporation (the “Company”), and
Eileen McGuire, an individual (“Executive”), have entered into this Separation
Agreement and General Release (this “Separation Agreement”) this 13th day of
January, 2014, which is the date of the last signature hereto. In consideration
of the mutual promises contained in this Separation Agreement, the parties agree
as follows:

 

1.           Resignations; Retirement From Employment; Transition Period.

 

(a)           The Company and Executive hereby agree that Executive’s employment
with the Company shall terminate effective February 28, 2014 (the “Separation
Date”). Executive shall resign from her position as Executive Vice President,
Human Resources of the Company, as well as all other positions that Executive
may hold as an officer and/or director of any of the Company's subsidiaries or
affiliates or as a fiduciary of any benefit plans of the Company and its
subsidiaries, effective as of the Separation Date. Executive will promptly
execute such documents and take such actions as may be necessary or reasonably
requested by the Company to effectuate or memorialize the resignation of such
positions. In accordance with its regular payroll practices, after the
Separation Date, the Company will pay Executive all earned but unpaid salary
earned by Executive through the Separation Date, and compensation for all
accrued but unused vacation days. In addition, the Company will reimburse
Executive for all business expenses incurred on behalf of the Company through
the Separation Date, in accordance with the Company’s policies with respect to
the reimbursement of expenses.

 

(b)           During the period commencing on the date hereof through the
Separation Date (the “Transition Period”) (i) Executive shall be entitled to
continue to receive a base salary at a rate equal to her current base salary
rate of $328,313, payable in accordance with the Company’s regular payroll
practices, and (ii) Executive (and her eligible beneficiaries) shall be entitled
to continue to participate in all retirement savings, medical, dental, life
insurance and other employee welfare plans in which she (and/or her eligible
beneficiaries) currently participates, all to the extent Executive remains
eligible under the terms of such plans and subject to the terms and conditions
of such plans as may be in effect from time to time. During the Transition
Period, Executive shall continue to be an “at will” employee and will continue
to be subject to all Company policies and other agreements binding on Executive.

 

2.           Payments and Other Consideration. If Executive executes and does
not revoke this Separation Agreement during the revocation period described in
Section 19 hereof and if Executive re-signs this Separation Agreement on or
within twenty-one (21) days following the Separation Date and does not revoke
this Separation Agreement during the revocation period described in Section 19
hereof (the “Second Revocation Period”), Executive will be entitled to the
following payments and benefits, subject to compliance by Executive with the
terms and conditions of this Separation Agreement, including without limitation,
the terms and conditions set forth in Sections 5 and 6 hereof, as well as all
Company policies and other agreements binding on Executive, including the
Company’s Executive Incentive Compensation Recoupment Policy (which shall remain
applicable to Executive in accordance with its terms), the Incentive Plan (as
hereinafter defined) and the stock options and restricted stock awards granted
under the Incentive Plan. Executive acknowledges and agrees that under the terms
of this Separation Agreement, she is receiving consideration beyond that which
she would otherwise be entitled and which, but for the mutual covenants set
forth in this Separation Agreement, the Company would not otherwise be obligated
to provide. It is expressly acknowledged and agreed that if Executive revokes
this Separation Agreement during either of the revocation periods described in
Section 19 hereof, all provisions of this Separation Agreement shall be null and
void ab initio and Executive shall not be entitled to any of the payments or
other benefits provided in this Separation Agreement:

 

-1-

 



 

(a)           During the three years beginning on the day after the Separation
Date, the Company will pay Executive a total of $1,060,460.00, in seventy-eight
(78) equal biweekly installments in accordance with the Company’s normal payroll
practices. The first of these payments (which will include any installments that
otherwise would have been made prior to the end of the Second Revocation Period)
shall be made on the Company’s first regular payroll date after the Second
Revocation Period.

 

(b)           During the three years beginning on the day after the Separation
Date, the Company will pay Executive a special payment of $500,000.00 as
recognition of Executive’s long-standing tenure and contribution. This special
payment shall be made in seventy-eight (78) equal biweekly installments in
accordance with the Company’s normal payroll practices. The first of these
payments (which will include any installments that otherwise would have been
made prior to the end of the Second Revocation Period) shall be made on the
Company’s first regular payroll date after the Second Revocation Period.

 

(c)           The Company will pay Executive 50% of the full annual incentive
bonus, if any, that Executive would have received in respect of the Company’s
fiscal year 2014 based upon the Company’s actual performance, to be determined
and paid on the same basis and at the same time as for other executives of the
Company.

 

(d)           If Executive timely elects under the provisions of COBRA to
continue her group health plan coverage that was in effect on the date of this
Separation Agreement, Executive will receive continuation of such coverage at
the Company’s expense for a period of 18 months from the Separation Date,
provided that Executive continues to be eligible for COBRA coverage.

 

(e)           Executive has been granted stock options and restricted stock
awards under the Company’s 2005 Omnibus Incentive Plan (the “Incentive Plan”).
Attached as Schedule A to this Separation Agreement is a summary of Executive’s
outstanding stock options and restricted stock awards. All unvested stock
options shall be accelerated as of the end of the Second Revocation Period and
all vested stock options will be exercisable in accordance with the Incentive
Plan for a period of 30 days following the Separation Date (subject to tolling
for any period during which the trading window is closed). Such restricted stock
(“Restricted Stock”) will continue to vest as provided in Schedule A. Any stock
options that are vested and exercisable as of the Separation Date and any stock
options accelerated as of the end of the Second Revocation Period may not be
exercised prior to the Company’s first open trading window following the
Separation Date.

 



-2-

 

 

(f)           During the three years beginning on the day after the Separation
Date, Executive will have the right to continue using the vehicle leased by the
Company for use by Executive and the Company shall continue to (i) make the
monthly lease payments under the automobile lease for the benefit of Executive
and (ii) pay for or reimburse, as applicable, the automobile insurance, fuel and
repairs and maintenance on such vehicle, to the extent and subject to the terms
and conditions in effect immediately prior to Executive’s termination of
employment; provided that Executive shall continue to be bound by and shall
observe all agreements and conditions relating to the use of such vehicle as in
effect immediately prior to her termination of employment; provided further that
any payments for or reimbursements of any lease payments, automobile insurance,
fuel and repairs and maintenance incurred with respect to such vehicle in 2014
will be made no later than March 15, 2015. At the end of the aforesaid
three-year period, Executive may purchase the vehicle from the Company at the
vehicle’s then current “blue book” value.

 

(g)           Within thirty days after the Second Revocation Period, the Company
will pay Executive $120,000 on account of anticipated relocation expenses.

 

3.           General Release of Claims; No Admission.

 

(a)           In consideration for the payments and benefits set forth in
Sections 1(b) and 2 above, Executive on her own behalf and on behalf of her
heirs, personal representatives, successors and assigns, does hereby forever
release, remise and discharge the Company and its subsidiaries and affiliates,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions, causes of action, fees and
liabilities of any kind or description whatsoever, known or unknown, suspected
or unsuspected, whether arising out of contract, tort, statute, treaty or
otherwise, in law or in equity, which Executive now has, has had, or may
hereafter have against any of the Releasees (i) from the beginning of time
through the date upon which Executive signs this Separation Agreement, and/or
(ii) arising from, connected with, or in any way growing out of, or related to,
directly or indirectly, (A) Executive’s employment by the Company and its
subsidiaries and affiliates, (B) Executive’s service as an officer or key
employee, as the case may be, of the Company and its subsidiaries and
affiliates, (C) any transaction prior to the date upon which Executive signs
this Separation Agreement and all effects, consequences, losses and damages
relating thereto, (D) the services provided by Executive to the Company and its
subsidiaries and affiliates, or (E) Executive’s termination of employment with
the Company under the common law or any federal or state statute, including, but
not limited to, all claims arising under Title VII of the Civil Rights Act of
1964, as amended; The Civil Rights Act of 1991, as amended; the False Claims
Act, 31 U.S.C.A. § 3730, as amended, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended; The Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; The Age Discrimination in Employment Act of 1967, as amended; The
Older Workers’ Benefit Protection Act of 1990, as amended; The Workers
Adjustment and Retraining Notification Act, as amended; The Occupational Safety
and Health Act, as amended; The Lilly Ledbetter Fair Pay Act; The Genetic
Information Nondiscrimination Act; The National Labor Relations Act; The Family
and Medical Leave Act of 1993, as amended; The Civil Rights Act of 1866, as
amended; The North Carolina Handicapped Persons Protection Act, N.C. Gen. Stat.
§§ 168A-1, et seq.; N.C. Equal Employment Practices Act, N.C. Gen. Stat. §
143.421, et seq.; N.C. Retaliatory Employment Discrimination Act, N.C. Gen.
Stat. §§ 95-240, et seq.; N.C. Military Affairs Act, N.C. Gen. Stat. 127B, et
seq.; and Parental Leave For School Involvement Law, N.C. Gen. Stat. § 95-28-3;
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation, ordinance or executive order; any public
policy, contract, tort, or common law; or any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters.

 



-3-

 

 

(b)           Notwithstanding the foregoing, nothing in this Separation
Agreement shall release or waive any rights or claims Executive may have: (i)
under this Separation Agreement; (ii) for indemnification under any written
indemnification agreement by and between Executive and the Company and/or under
applicable law or the Company’s charter or bylaws; (iii) under any applicable
insurance coverage(s); (iv) with respect to any accrued and vested benefits
under any tax-qualified retirement plans applicable to Executive; or (v) for
unemployment or state disability insurance benefits or participation in group
benefit plans under COBRA. In addition, nothing in this Separation Agreement
shall preclude Executive from filing a charge or complaint with or participating
in any investigation or proceeding before the Equal Employment Opportunity
Commission or the equivalent state agency or otherwise complying with any legal
requirements. However, while Executive may file a charge and participate in any
proceeding conducted by the Equal Employment Opportunity Commission or the
equivalent state agency, by signing this Separation Agreement, Executive waives
any right to bring a lawsuit against the Company or any of the Releasees and
waives any right to any individual monetary recovery in any action or lawsuit
initiated by the Equal Employment Opportunity Commission or equivalent state
agency.

 

(c)           In addition, for the purpose of implementing a full and complete
release and discharge of each and all of the Releasees, Executive expressly
acknowledges that this Separation Agreement is intended to include and does
include in its effect, without limitation, all claims which Executive does not
know or suspect to exist in Executive’s favor at the time Executive signed this
Separation Agreement and this Separation Agreement contemplates the
extinguishment of all such claims.

 

(d)           Executive represents that Executive has not assigned or otherwise
transferred any interest in any claim that is the subject of this Separation
Agreement.

 

4.           Affirmations.

 

(a)           Executive affirms that she has not filed or caused to be filed,
and is not presently a party to any claim, complaint, or action against the
Company or any of its subsidiaries or affiliates in any forum. Executive
furthermore affirms that Executive has no known workplace injuries or
occupational diseases, and has been provided and has not been denied any leave
requested under the Family and Medical Leave Act. Executive disclaims and waives
any right of reinstatement with the Company.

 

(b)           Executive represents that she is not aware, to the best of
Executive’s knowledge, of any conduct on Executive’s part or on the part of the
Company, any subsidiary or affiliate of the Company, or any other director,
officer or employee of the Company or any of its subsidiaries or affiliates that
violated any law or otherwise exposed the Company or any of its subsidiaries or
affiliates to any liability, whether criminal or civil, whether to any
government, individual or other entity.

 



-4-

 

 

5.           Restrictive Covenants.

 

(a)           Confidentiality. Executive will not, at any time, use or disclose
to any individual or entity any Confidential Information (as defined below)
except (i) in the performance of Executive’s duties for the Company, (ii) as
authorized in writing by the Company, or (iii) as required by law or legal
process, provided that, prior written notice of such required disclosure is
provided to the Company and, provided further that all reasonable efforts to
preserve the confidentiality of such information shall be made. As used in this
Separation Agreement, “Confidential Information” shall mean information that
(i) is used or potentially useful in the Company’s business, (ii) the Company
treats as proprietary, private or confidential, and (iii) is not generally known
to the public. Confidential Information includes, without limitation,
information relating to the Company’s products or services, processing,
manufacturing, marketing, selling, customer lists, call lists, customer data,
memoranda, notes, records, technical data, sketches, plans, drawings, chemical
formulas, trade secrets, composition of products, research and development data,
sources of supply and material, operating and cost data, financial information,
personal information and information contained in manuals or memoranda.
Confidential Information also includes proprietary and/or confidential
information of the Company’s customers, suppliers and trading partners who may
share such information with the Company pursuant to a confidentiality agreement
or otherwise. Executive agrees to treat all such customer, supplier or trading
partner information as Confidential Information hereunder.

 

(b)           Non-competition. Executive agrees that for a period of two years
after the Separation Date, Executive will not directly or indirectly, whether as
an executive, officer, director, owner, shareholder, partner, associate,
employee, consultant, advisor, contractor, joint venturer, manager, agent,
representative or otherwise, work for a Competitor (as defined below) in any
capacity that would involve: (a) the same or substantially similar functions or
responsibilities to those Executive performed for the Company within two years
before the Separation Date; or (b) supervision over the same or substantially
similar responsibilities to those Executive performed for the Company within two
years before the Separation Date; or (c) assisting a Competitor in decisions
that involve or affect the same or a substantially similar area of operations to
those Executive was involved in with the Company within two years before the
Separation Date. For purposes of this Separation Agreement, a “Competitor” is
any person (or branch, office or operation thereof) that engages in business
that is competitive with the business activities of the Company through, but not
limited to: (i) selling maintenance, repair and operating (MRO) supplies to
North American businesses; (ii) selling metalworking supplies to North American
businesses; (iii) providing indirect materials management services to North
American businesses; (iv) aggregating information regarding indirect materials
for the purpose of conducting business-to-business Internet commerce with North
American businesses; or (v) indirect materials procurement services to North
American businesses, provided, however, that a person shall not be deemed
a Competitor unless the aggregate revenue of such person for its most recently
completed fiscal year that is attributable to the categories of products and
services set forth in clauses (i) through (v) above equals more than 5% of the
aggregate amount of consolidated revenue that the Company derived from such
categories of products and services during its most recently completed fiscal
year. The Competitors for purposes of this Separation Agreement include, but are
not limited to, the following companies and all their affiliates: Applied
Industrial Technologies, BlackHawk Industrial Distribution, Inc., Fastenal
Company, The Hagemeyer Group, including Hagemeyer North America, Inc. and all
Hagemeyer operating companies, Industrial Distribution Group, Inc., and all
affiliates specialty distributors, Lawson Products, Inc., McMaster-Carr Supply
Company, Motion Industries, Inc., W.W. Grainger, Inc., and Wesco International,
Inc.

 



-5-

 

 

(c)           Non-solicitation. Executive agrees that for a period of three
years from the Separation Date, Executive will not (a) in any capacity employ or
solicit for employment, or recommend that another person employ or solicit for
employment, any person who is then, or was at any time during the twelve (12)
months immediately preceding the Separation Date, an Associate, sales
representative or agent of the Company or any present or future subsidiary or
affiliate of the Company; or (b) on behalf of herself, or any other person, firm
or corporation, solicit any customer of the Company or any of its affiliates
with whom Executive had contact while working for the Company; nor will
Executive in any way, directly or indirectly, for herself, or for any other
person, firm, corporation or entity, divert, or take away any customer of the
Company or its affiliates with whom Executive has had contact. For purposes of
this paragraph, the term “contact” shall mean engaging in any communication,
whether written or oral, with the customer or a representative of the customer,
or obtaining any information with respect to such customer or customer
representative.

 

(d)           Non-disparagement. Neither party will, at any time, take any
action or make any public statement, including, without limitation, statements
to individuals, subsequent employers, vendors, clients, customers, suppliers or
licensors or the news media, that would disparage, defame or place in a negative
light, the other party, any of its subsidiaries or affiliates, or any of their
respective officers, directors, shareholders, employees, successors, business
services or products; provided that nothing herein shall restrict either party
from making statements in good faith that are required by applicable law
(including a Form 8-K to be filed by the Company reporting Executive’s
resignation and this Separation Agreement) or by order of any court of competent
jurisdiction.

 

(e)           Cooperation. Executive agrees to make herself reasonably available
to the Company to respond to requests for information concerning litigation,
regulatory inquiry or investigation, involving facts or events relating to the
Company that may be within Executive’s knowledge, and with respect to transition
matters. Executive will cooperate fully with the Company in connection with any
pending or future litigation or investigatory matter brought by or against the
Company to the extent that the Company reasonably deems Executive’s cooperation
necessary or advisable. Executive acknowledges that such cooperation may
include, but shall in no way be limited to, Executive being available for an
interview with the Company or any of the other Releasees, or any of their
attorneys or agents, providing to any of them upon their request any documents
in Executive’s possession or under Executive’s control that may relate to the
litigation or investigatory matter, and upon their request providing truthful
sworn statements in connection with the litigation or investigatory matter. The
Company will reimburse Executive for her reasonable out-of-pocket expenses
incurred in connection with fulfilling Executive’s obligations under this
Section 5(e).

 



-6-

 

 

(f)           For purposes of paragraphs 5(a) through (e) of this Separation
Agreement, “the Company” includes MSC Industrial Direct Co., Inc., and all of
its subsidiaries and affiliates.

 

6.           Return of Personal Property. Executive promises to return to the
Company no later than the Separation Date all items of Company property in
Executive’s possession or control, including any items containing Confidential
Information and any tangible property including all automobiles, laptops,
computers, PDAs, Blackberries, Smartphones, credit cards, entry cards,
identification badges and keys.

 

7.           Notices. All notices, demands, consents or communications required
or permitted hereunder shall be in writing. Any notice, demand or other
communication given under this Separation Agreement shall be deemed to be given
if given in writing (including facsimile or similar transmission) addressed as
provided below (or at such other address as the addressee shall have specified
by notice actually received by the sender) and if either (a) actually delivered
in fully legible form to such address or (b) in the case of a letter, five (5)
days shall have elapsed after the same shall have been deposited in the United
States mail, with first-class postage prepaid and registered or certified:

 

To the Company:

 

MSC Industrial Direct Co., Inc.

75 Maxess Road

Melville, New York 11747-3151

Attention: General Counsel

Facsimile: (516) 812-1175

 

To Executive:

 

At the address contained in the Company’s personnel records provided that
Executive may change her address at any time by giving the Company notice of
such change in accordance with the notice provision of this Separation
Agreement.

 

8.           Governing Law; Arbitration. This Separation Agreement shall be
governed by and construed and enforced according to the laws of the State of New
York, without regard to conflicts of laws principles thereof, unless preempted
by federal law. Subject to the arbitration provisions in the following
paragraph, the parties agree that the state and federal courts located in the
State of New York, County of Suffolk, shall have exclusive jurisdiction in any
action, suit or proceeding based on or arising out of this Separation Agreement
and the parties hereby: (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process in connection with any action, suit or
proceeding; (c) agree that venue is proper and convenient in such forum; (d)
waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, subject matter jurisdiction,
venue, or service of process; and (e) waive the right, if any, to a jury trial. 

 



-7-

 

 

Any claims arising under or related to the Separation Agreement shall be settled
by binding arbitration pursuant to the rules of the American Arbitration
Association under its Employment Arbitration Rules or such other rules as to
which the parties may agree.  The arbitration shall take place in in the Borough
of Manhattan in the City of New York, within 30 days following service of notice
of such dispute by one party on the other.  The arbitration shall be conducted
before a panel of three arbitrators, one to be selected by each of the parties
and the third to be selected by the other two.  The panel of arbitrators shall
have no authority to order a modification or amendment of the Separation
Agreement.  Except as provided below, Executive and the Company agree that this
arbitration procedure will be the exclusive means of redress for any disputes
relating to or arising under the Separation Agreement.  The parties expressly
waive the right to a jury trial, and agree that the arbitrators’ award shall be
final and binding on both parties, and shall not be appealable and may be filed
with the clerk of one or more courts, state or federal, having jurisdiction over
the party against whom such award is rendered or such party’s property as a
basis of judgment and of the issuance of execution for its collection.  The
Company and Executive agree that the sole disputes that are excepted from this
paragraph are any actions seeking injunctive relief from a court of competent
jurisdiction regarding enforcement and application of Sections 5 and 6 of this
Separation Agreement, which actions may be brought in addition to, or in place
of, an arbitration proceeding in accordance with the first paragraph of this
Section 8.

 

9.           Nonadmission of Wrongdoing. The parties agree that neither this
Separation Agreement nor the furnishing of the consideration set forth herein
shall be deemed or construed at any time for any purpose as an admission by any
party of any liability, wrongdoing or unlawful conduct of any kind, or any
obligation by the Company to make any payments referenced herein.

 

10.           Amendment; Waiver. This Separation Agreement may not be modified,
altered or changed except upon express written consent of both of the parties.
The failure of any party to insist upon the performance of any of the terms and
conditions in this Separation Agreement, or the failure to prosecute any breach
of any of the terms and conditions of this Separation Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Separation Agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred.

 

11.           Entire Agreement; No Representations. This Separation Agreement
sets forth the entire agreement between the parties hereto and supersedes any
prior agreements or understandings between the parties concerning the subject
matter of this Separation Agreement, except as otherwise provided in this
Separation Agreement. Each party acknowledges that such party has not relied on
any representations, promises, or agreements of any kind made to such party in
connection with the other party’s decision to enter into this Separation
Agreement, except for those set forth in this Separation Agreement.

 

12.           Severability. The parties agree that if any provision of this
Separation Agreement is declared or determined by any court of competent
jurisdiction to be illegal, invalid, or unenforceable, the legality, validity,
and enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable or invalid part, term, or
provision shall be deemed not to be part of this Separation Agreement.

 

13.           Withholding for Taxes. The Company may withhold from any amounts
payable hereunder all federal, state, city or other taxes as shall be required
to be withheld pursuant to any applicable law or government regulation or
ruling. Upon execution of this Separation Agreement, Executive shall be
responsible to remit to the Company all applicable withholding taxes in respect
of the Restricted Stock.

 



-8-

 

 

14.           Binding Effect; Assignment. This Separation Agreement will inure
to the benefit of and be binding upon the heirs, executors, administrators,
successors, and assigns of the parties, including, without limitation, any
successor to the Company. The parties represent and warrant that they have not
transferred or assigned to any person or entity any rights or obligations
herein. This Separation Agreement is not assignable by either party without the
prior written consent of the other, except that the Company may assign this
Separation Agreement to any assignee of or successor to substantially all of the
business or assets of the Company or any direct or indirect subsidiary thereof
without prior written consent of Executive.

 

15.           Counterparts. This Separation Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

16.           Section 409A.

 

(a)           To the extent applicable, amounts and other benefits payable under
this Separation Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A, including the rulings,
notices and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) in accordance with one or more of the
exemptions available under Section 409A. In this regard, each such payment
hereunder that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii) shall be deemed a
separate payment for purposes of Section 409A.

 

(b)           To the extent applicable, it is intended that this Separation
Agreement comply with the provisions of Section 409A. This Separation Agreement
shall be administered and interpreted in a manner consistent with this intent.

 

(c)           Executive is a “specified employee,” determined pursuant to
procedures adopted by the Company in compliance with Section 409A, on the date
of her separation from service and therefore to the extent necessary to comply
with Section 409A, amounts payable to Executive hereunder are to be paid or made
available on the earlier of (a) the first business day after the expiration of
six (6) months from the date of Executive’s separation from service and (b)
Executive’s death.

 

(d)           For purposes of Section 409A, any payments or benefits provided
under this Separation Agreement shall be separate payments and not one of a
series of payments. Additionally, the following rules shall apply to any
obligation to reimburse an expense or provide an in-kind benefit that is
nonqualified deferred compensation within the meaning of Section 409A: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year; (ii) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 



-9-

 

 

(e)           The Company neither represents nor warrants the tax treatment
under any federal, state, local or foreign laws or regulations thereunder
(collectively, the “Tax Laws”) of any payments or benefits provided by this
Separation Agreement including, but not limited to, when and to what extent such
payments or benefits may be subject to tax, penalties and interest under the Tax
Laws.

 

17.           Captions; Drafter Protection. This Separation Agreement’s headings
and captions are provided for reference and convenience only, and will not be
employed in the construction of this Separation Agreement. It is agreed and
understood that the general rule pertaining to construction of contracts, that
ambiguities are to be construed against the drafter, shall not apply to this
Separation Agreement.

 

18.           Consultation with Attorney; Voluntary Agreement. Executive
acknowledges that (a) the Company has advised Executive of Executive’s right to
consult with an attorney of Executive’s own choosing prior to executing this
Separation Agreement, and Executive has had an opportunity to consult with an
attorney, (b) Executive has carefully read and fully understands all of the
provisions of this Separation Agreement, (c) Executive is entering into this
Separation Agreement, including the releases set forth in Section 3, knowingly,
freely and voluntarily in exchange for good and valuable consideration and (d)
Executive would not be entitled to any of the benefits described in Sections
1(b) and 2 in the absence of this Separation Agreement.

 

19.           Revocation. Executive acknowledges that (i) Executive has been
given twenty-one (21) calendar days to consider the terms of this Separation
Agreement, although Executive may sign it sooner and (ii) Executive will have
twenty-one (21) calendar days to consider re-signing this Separation Agreement
following the Separation date, although Executive may re-sign it sooner. In the
event the Executive elects to sign or re-sign this Separation Agreement prior to
the end of either or both of these twenty-one (21) calendar day periods,
Executive agrees that it is a knowing and voluntary waiver of her right to wait
the full twenty-one (21) days. Executive will have seven (7) calendar days from
the date on which Executive signs this Separation Agreement to revoke
Executive’s consent to the terms of this Separation Agreement and seven (7)
calendar days from the date on which Executive re-signs this Separation
Agreement to revoke Executive’s consent to her reaffirmation that the releases
and waivers encompass all conduct during the Transition Period. Such revocation
must be in writing and sent by hand delivery or facsimile to MSC Industrial
Direct Co., Inc., 75 Maxess Road, Melville, New York 11747-3151, Attention:
General Counsel, Fax: 516-812-1175. Notice of such revocation must be received
within the seven (7) calendar day periods referenced above. In the event of such
revocation by Executive, Executive will not have any rights under Sections 1(b)
and 2 of this Separation Agreement, provided further that in the event Executive
revokes this Separation Agreement within seven (7) calendar days from the date
on which Executive first signs this Separation Agreement, this Separation
Agreement will not become effective.

 



-10-

 

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement on the
respective dates set forth below.

 



 

  COMPANY:       MSC INDUSTRIAL DIRECT CO., INC.         Dated: January 13, 2014
By:  /s/ Erik Gershwind   Name:
Title: Erik Gershwind
President and Chief Executive Officer               EXECUTIVE:            
Dated: January 13, 2014 /s/ Eileen McGuire   Eileen McGuire, an individual

 

BY SIGNING THIS SEPARATION AGREEMENT AND GENERAL RELEASE (SECOND SIGNING), THE
UNDERSIGNED AGREES THAT THE GENERAL RELEASE OF CLAIMS IN SECTION 3 HEREOF
ENCOMPASSES ALL CONDUCT DURING THE TRANSITION PERIOD AND THE COMPLETION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.

 

        EXECUTIVE:                   Eileen McGuire, an individual     Dated:
_______ __, 2014  

 

-11-

 

 

Schedule A

 



 Option Awards                                Number of Securities Underlying
Unexercised Options
(#)    Number of Securities Underlying Unexercised Options
(#)    Option
Exercise
Price        Grant Date    Exercisable    Unexercisable    ($)    Vesting
Schedule   10/16/2008    5,000    -    38.07    n/a   10/13/2009    18,928  
 -    44.17    n/a   10/19/2010    12,278    4,093    54.52    100% as of end of
Second Revocation Period   10/21/2011    6,689    6,690    66.69    100% as of
end of Second Revocation Period   10/24/2012    3,919    11,757    69.46    100%
as of end of Second Revocation Period   10/23/2013    -    16,021    81.76  
 100% as of end of Second Revocation Period 

 

 

Restricted Stock Awards             Grant Date   Number of Shares of Restricted
Stock that Have Not Vested   Vesting Schedule   10/13/2009    798    100% on
October 13, 2014   10/19/2010    1,293    50% on October 19, 2014 and October
19, 2015   10/21/2011    2,114    50% on October 21, 2014 and 25% on October 21,
2015 and October 21, 2016   10/24/2012    3,743    50% on October 24, 2015 and
25% on October 24, 2016 and February 28, 2017   10/23/2013    3,180    50% on
October 23, 2016 and 50% on February 28, 2017 

 

-12-

 

 